Title: To John Adams from Alexander Hope, 7 October 1782
From: Hope, Alexander
To: Adams, John



Ship Blyenburg Octr. 7th 1782
May it please your Exellency

That I dare presume to address You and at the same Time to acquaint You that I am a Native of the Province Newyork have for the last three Years sail’d amongst the West India Islands in the Capac­ity as Master of a Vessel (for which I have sufficient Papers to produce) untill my Health was impair’d with the Fever was then advis’d by the Doctors to seek a Northern Climate and having an advantageus offer to come Mate of a Ship from St Croix to Copenhagen. I embrac’d it where the Ship was sold. I there had Offers to go immediately Mate of another Ship to the West Indies but I must so engage as to return with the same Ship which did not suit Me. I then thought it best to come to Holland and took a Passage to Rotterdam where I have in the most uncommon Manner been [. . . .] into the Dutch Service when I had no other Intention than to return to my Native Country it has happend for me so well that I have met with a Captain of a Dutch Man of War Who has recommendd on the Admiral for the Capacity of a Masters Mate which Duty I now do but your Exellency can well think that unacquainted with the Language I can cut but a sorry Figure. The Intention of this Letter is to intreat of your Exellency if it may please you to endeavour for my Discharge. I have no other Wish than the Wellfare of my Native Country and here your Exeleny can well think let my Talents be ever so great from the Deficiency in the Language I am not likely to arrive at any Thing therefore intreat of your Exellency to interest Yourself in my behalf. I am ready and willing to engage in any Ship in my Countrys Service that your Exellency pleases and to undergo any Examination that your Exellency pleases to appoint so far as my Capacity is good and beg leave.

In the most humble Manner to subscribe myself your Exellencys most devoted humble Servant
Alexander Hope

